            Case 1:19-cv-01219-RP Document 7 Filed 04/20/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

KEITH BELL,                                         §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:19-CV-1219-RP
                                                    §
CHRISTOPHER MANHERTZ,                               §
                                                    §
                Defendant.                          §

                                               ORDER

        On December 17, 2019, Plaintiff filed his complaint in this action with this Court. (Dkt. 1).

To date, however, there is no indication that Plaintiff has served Defendant with the complaint and

summons. “If a defendant is not served within 90 days after the complaint is filed, the court—on

motion or on its own after notice to the plaintiff—must dismiss the action without prejudice against

that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). More

than 90 days have passed since Plaintiff filed his complaint.

        IT IS ORDERED that Plaintiff shall show cause in writing on or before April 24, 2020, as

to why the claims against Defendant should not be dismissed for failure to timely effectuate service.

Failure to do so may result in the dismissal of this action. See Fed. R. Civ. P. 41(b) (action may be

dismissed for want of prosecution or failure to comply with court order); Larson v. Scott, 157 F.3d

1030, 1031 (5th Cir. 1998) (district court has authority to dismiss case for want of prosecution or

failure to comply with court order).

        SIGNED on April 20, 2020.



                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
